Citation Nr: 1131606	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  97-26 820	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for post traumatic stress disorder (PTSD), claimed to have resulted from treatment at a VA medical facility.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of staphylococcus sepsis, claimed to have resulted from treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, reflects that he served on active duty for training (ACDUTRA) as a member of the United States Army National Guard from February 1959 to August 1959, after which he was returned to the Army National Guard of New York.  The DD Form 214 does not show any active duty (AD).  He was issued an Honorable Discharge, by the Army National Guard of New York, in August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claims of entitlement to benefits under 38 U.S.C.A. § 1151 for PTSD and residuals of staphylococcus sepsis, claimed to have resulted from treatment at a VA medical facility. 

In November 2001, the Board issued a decision, denying the claims for entitlement to benefits under 38 U.S.C.A. § 1151 for PTSD and residuals of staphylococcus sepsis, claimed to have resulted from treatment at a VA medical facility, based on a finding that the appellant is not a "veteran" for purposes of VA benefits eligibility.  The appellant filed a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court).  

In June 2003, the Court issued a Memorandum Decision which vacated the Board's November 2001 decision and remanded to the Board for readjudication.  VA then timely appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.  In May 2004, the Federal Circuit vacated the Court's June 2003 order and remanded the matter for further proceedings consistent with Conway v. Principi, 353 F.3d 1369 (2004).  In August 2004, the Court issued another Memorandum Decision which again vacated the Board's November 2001 decision and remanded to the Board for readjudication.

In order to comply with the Court's decision, this case was previously remanded in February 2009 to provide the appellant with appropriate notice.  


FINDING OF FACT

On August 9, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, White River Junction, Vermont, that the appellant died in September 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


